DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. Benefit of priority under 35 U.S.C. 120 over US Application No. 17/653,818 is acknowledged and accepted.
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 2-6)  in the reply filed on 9/30/2022 is acknowledged.  The traversal is on the ground(s) that 
a)	rather than different inventions, dependent claims 2-15 and 17- 27 are directed to different aspects of a single disclosed embodiment of an invention. The Restriction Requirement has merely proved that some of the dependent claims may be utilized without the other in some devices. The dependent claims relate to the same characteristics of a single disclosed embodiment. Merely the fact that some dependent claims do not need the specifics of other dependent claims does not mean that they do not relate to the same characteristics of a single disclosed embodiment.
	This is not found persuasive because the claims are not defining  the same essential characteristics of the embodiment. For instance, Group I includes specifics of the coating, Group II includes specifics of the passivation layer, Group III includes specifics of polymer region including a slant angle and so on. These characteristics are classified into different sub classes and  need additional search strings for searching the characteristics, which puts an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-15,17-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-6,16,29,30 will be examined.
Drawings
The drawings with 55 Sheets of Figs. 1-40 received on 5/13/2022 are acknowledged and accepted.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites “Improvements to gratings for use in waveguides and methods of producing them are described herein. Deep surface relief gratings (SRGs) may offer many advantages over conventional SRGs, an important one being a higher S-diffraction efficiency. In one embodiment, deep SRGs can be implemented”, This is incorrect language. Examiner suggests -- Deep SRGs are implemented--.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,16,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al (US 7,186,567 B1, hereafter Sutherland) in view of Brown et al (US 9,519,089 B1, hereafter Brown).

Regarding Claim 1, Sutherland teaches (fig 14a-c,25) a waveguide device comprising: 
	a waveguide (slab waveguide format, col 16, lines 5-12, channel waveguide 2510, fig 25) supporting a polymer grating structure (polymer matrix 1430, col 16, lines 32-34, fig 14, polymer Bragg grating 2500, col 14, lines 20-29, fig 25) for diffracting light propagating in total internal reflection (total internal reflection, col 14, lines 20-29) in said waveguide (slab waveguide format, col 16, lines 5-12, channel waveguide 2510, fig 25),  
	wherein the polymer grating structure (polymer matrix 1430, col 16, lines 32-34, fig 14, polymer Bragg grating 2500, col 14, lines 20-29, fig 25) comprises: 
		a polymer regions (polymer channels 1420b, col 16, lines 20-23); 
		air gaps (voids or pores 1435, col 16, lines 39-43) between adjacent portions of the polymer regions (polymer channels 1420b, col 16, lines 20-23).
	However Sutherland does not teach 
	an optical layer disposed between the polymer regions and the waveguide; and 
	a coating disposed on the tops of the polymer regions and the tops of the optical layer.  
	Sutherland and Brown are related as polymer regions and a waveguide.
	Brown teaches (fig 7),
	an optical layer (grating layer substrate 704, col 7, lines 27-31) disposed between the polymer regions (sub substrate structures 703, plastic, col 7, lines 10-16) and the waveguide (waveguide formed of substrate 706, col 4, lines 48-50); and 
	a coating (coating 705 which is on the top, col 7, lines 29-32) disposed on the tops of the polymer regions (sub substrate structures 703, plastic, col 7, lines 10-16) and the tops of the optical layer (grating layer substrate 704, col 7, lines 27-31).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sutherland to include the teachings of Brown such that an optical layer disposed between the polymer regions and the waveguide; and a coating disposed on the tops of the polymer regions and the tops of the optical layer for the purpose of utilizing a concept which enables beneficial functional properties of a high bandwidth volume hologram without its drawbacks (col 3, lines 6-10).

Regarding Claim 16, Sutherland-Brown teach the waveguide device of claim 1, 	wherein the waveguide (waveguide formed of substrate 706, col 4, lines 48-50, Brown) comprises two substrates (top and glass substrate 706) and the polymer grating structure (polymer matrix 1430, col 16, lines 32-34, fig 14, polymer Bragg grating 2500, col 14, lines 20-29, fig 25, Sutherland, sub substrate structures 703, plastic, col 7, lines 10-16, Brown)  is either sandwiched between the two substrates (top and glass substrate 706)  or positioned on an external surface of either substrate.

Regarding Claim 30, Sutherland-Brown teach the waveguide device of claim 1, 
	further comprising another grating structure, wherein the polymer grating structure (polymer matrix 1430, col 16, lines 32-34, fig 14, polymer Bragg grating 2500, col 14, lines 20-29, fig 25, Sutherland, sub substrate structures 703, plastic, col 7, lines 10-16, Brown) comprises an in coupling grating (input grating, col 5, lines 55-58, Brown) and the other grating structure comprises a beam expander or an outcoupling grating (output grating, col 5, lines 55-58, Brown).

Claim(s) 2-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al (US 7,186,567 B1, hereafter Sutherland) in view of Brown et al (US 9,519,089 B1, hereafter Brown) and further in view of Ahmadi et al (Influence of an Al2O3 surface coating on the response of polymeric waveguide sensors, Optics Exp, vol 25, no. 21, 16 Oct 2017, pages 25102-25112).

	
Regarding Claim 2, Sutherland-Brown teach the waveguide device of claim 1.
	However Sutherland-Brown do not teach
	wherein the coating comprises an atomic layer deposition (ALD) deposited metallic layer or dielectric layer to enhance evanescent coupling between the waveguide and the polymer grating structure.  
	Sutherland-Brown and Ahmadi are related as waveguides.
	Ahmadi teaches (fig 1a-b,2c)
	wherein the coating (Al2O3/TiO2 bilayer, pg 25107, lines 1-4) comprises an atomic layer deposition (ALD) (ALD, pg 25107, lines 1-3) deposited metallic layer or dielectric layer (Al2O3/TiO2) to enhance evanescent coupling (increasing the portion of evanescent tail of an optical mode, pg 25104, lines 3-6, pg 25105, 3rd para, lines 2-4) of the waveguide (polymer waveguide, pg 25107, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sutherland-Brown to include the teachings of Ahmadi such that the coating comprises an atomic layer deposition (ALD) deposited metallic layer or dielectric layer to enhance evanescent coupling between the waveguide and the polymer grating structure for the purpose of improving a photonic device with a waveguide (pg 25104, lines 3-6).


Regarding Claim 3, Sutherland-Brown teach the waveguide device of claim 1.
	However Sutherland-Brown do not teach
	wherein the coating comprises an atomic layer deposition (ALD) deposited metallic layer or dielectric layer to enhance the effective refractive index of the polymer grating structure.  
	Sutherland-Brown and Ahmadi are related as waveguides.
	Ahmadi teaches (fig 1a-b, 2c)
	wherein the coating (Al2O3/TiO2 bilayer, pg 25107, lines 1-4) comprises an atomic layer deposition (ALD) (ALD, pg 25107, lines 1-3) deposited metallic layer or dielectric layer (Al2O3/TiO2) to enhance the effective refractive index (adding high refractive index coating on low refractive index waveguide which pushes the mode, pg 25104, lines 1-9).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sutherland-Brown to include the teachings of Ahmadi such that wherein the coating comprises an atomic layer deposition (ALD) deposited metallic layer or dielectric layer to enhance the effective refractive index of the polymer grating structure for the purpose of improving a photonic device with a waveguide (pg 25104, lines 3-6).

Regarding Claim 4, Sutherland-Brown teach the waveguide device of claim 1.
	However Sutherland-Brown do not teach
	wherein the coating comprises an atomic layer deposition (ALD) deposited metallic layer or dielectric layer to enhance adhesion and/or perform as a bias layer.  
	Sutherland-Brown and Ahmadi are related as waveguides.
	Ahmadi teaches (fig 1a-b, 2c)
	wherein the coating (Al2O3/TiO2 bilayer, pg 25107, lines 1-4) comprises an atomic layer deposition (ALD) (ALD, pg 25107, lines 1-3) deposited metallic layer or dielectric layer (Al2O3/TiO2) to enhance adhesion and/or perform as a bias layer.  
	
It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear.
As to the present grounds of rejection under section 103(a), the function and/or use of the metallic or dielectric layer to enhance adhesion and/or perform as a bias layer, is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device. See MPEP ' 2112 that discusses “product claims claimed in terms of function” and recommends the alternative (' 102 / ' 103) grounds of rejection.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sutherland-Brown to include the teachings of Ahmadi such that wherein the coating comprises an atomic layer deposition (ALD) deposited metallic layer or dielectric layer to enhance adhesion and/or perform as a bias layer for the purpose of improving a photonic device with a waveguide (pg 25104, lines 3-6).

Regarding Claim 5, Sutherland-Brown teach the waveguide device of claim 1.
	However Sutherland-Brown do not teach
	wherein the coating comprises an atomic layer deposition (ALD) conformally deposited metallic layer or dielectric layer disposed over the entirety of the polymer regions and the exposed tops of the optical layer.  
	Sutherland-Brown and Ahmadi are related as waveguides.
	Ahmadi teaches (fig 1a,b,2c) 
	wherein the coating (Al2O3/TiO2 bilayer, pg 25107, lines 1-4) comprises an atomic layer deposition (ALD) (ALD, pg 25107, lines 1-3) conformally deposited metallic layer or dielectric layer (Al2O3/TiO2) disposed over the entirety of the polymer region  (polymer region, fig 2c) and the exposed tops of the optical layer (Ormocore layer , fig 1b).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sutherland-Brown to include the teachings of Ahmadi such that wherein the coating comprises an atomic layer deposition (ALD) conformally deposited metallic layer or dielectric layer disposed over the entirety of the polymer regions and the exposed tops of the optical layer for the purpose of improving a photonic device with a waveguide (pg 25104, lines 3-6).

Regarding Claim 6, Sutherland-Brown teach the waveguide device of claim 1.
	However Sutherland-Brown do not teach
	wherein the coating comprises an atomic layer deposition (ALD) conformally deposited metallic layer or dielectric layer disposed over one or more facets of the polymer regions including one or more of the upper, lower, or sidewall facets of the polymer regions.
	Sutherland-Brown and Ahmadi are related as waveguides.
	Ahmadi teaches (fig 1a,b,2c) 
	wherein the coating (Al2O3/TiO2 bilayer, pg 25107, lines 1-4) comprises an atomic layer deposition (ALD) (ALD, pg 25107, lines 1-3) conformally deposited metallic layer or dielectric layer (Al2O3/TiO2) disposed over one or more facets of the polymer region (polymer region, fig 2c)  including one or more of the upper, lower, or sidewall facets (left and right sidewalls of the polymer region, fig 2b) of the polymer region (polymer region, fig 2c).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sutherland-Brown to include the teachings of Ahmadi such that wherein the coating comprises an atomic layer deposition (ALD) conformally deposited metallic layer or dielectric layer disposed over one or more facets of the polymer regions including one or more of the upper, lower, or sidewall facets of the polymer regions for the purpose of improving a photonic device with a waveguide (pg 25104, lines 3-6).

Claim(s) 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland et al (US 7,186,567 B1, hereafter Sutherland) in view of Brown et al (US 9,519,089 B1, hereafter Brown) and further in view of Natarajan et al (US 7077984 A1, hereafter Natarajan).

Regarding Claim 29, Sutherland-Brown teach the waveguide device of claim 1.
	However Sutherland-Brown do not teach
 	wherein the polymer grating structure comprises a two-dimensional lattice structure or a three-dimensional lattice structure.  
	Sutherland-Brown and Natarajan are related as polymer gratings.
	Natarajan teaches (fig 31,37c),
	wherein the polymer grating structure (polymer backbone, col 10, lines 17-21) comprises a two-dimensional lattice (orthorhombic photonic crystal, col 10, lines 51-53, lattice like structure, fig 31) structure or a three-dimensional lattice structure
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Sutherland-Brown to include the teachings of Natarajan such that wherein the polymer grating structure comprises a two-dimensional lattice structure or a three-dimensional lattice structure for the purpose of using an improved system for recording gratings (col 2, lines 14-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.V.D/
Jyotsna V Dabbi									11/14//2022Examiner, Art Unit 2872                                                                                                                                                                                                        
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872